Citation Nr: 1330016	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  10-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to March 1990.  He also served on various periods of active duty training (ACTDUTRA) and inactive duty training (INACTDUTRA) in the Oklahoma Air National Guard.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's October 2011 Board video hearing.  The Veteran has waived initial RO consideration of this evidence.

The issues of entitlement to service connection for left knee disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

On October 6, 2011, at his Board video hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to service connection for GERD.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated, through his representative, at his October 2011 Board video hearing, a desire to withdraw the issue of entitlement to service connection for GERD; hence, there remain no allegations of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The issue of entitlement to service connection for GERD is dismissed.


REMAND

The Veteran seeks service connection for left and right knee disability.

At his October 2011 Board video hearing the Veteran indicated that he had hurt his left knee in 2006 while playing golf during a "deployment."  Instead of seeking treatment for his left knee at that time from a military physician, the Veteran stated that he had instead sought treatment from a civilian physician, as he was concerned that a military physician might place him in a status where he could no longer deploy.  A May 2006 private treatment record noted that the Veteran had a three week history of pain and swelling following a twisting of the left knee, apparently while golfing.  In July 2006 the Veteran underwent left knee arthroscopic surgery with partial medial meniscectomy.  In a September 2010 letter the Veteran's private physician essentially linked the Veteran's current left knee disability to the claimed 2006 service injury.

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of in active duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

While the Veteran's 2006 left knee injury is well documented, and the Veteran has indicated that he was "deployed" at the time of the injury, it is unclear to the Board as to the Veteran's duty status at the time of the left knee injury.  In an effort to substantiate the Veteran's claims, the Board finds that an effort to verify the Veteran's service must be undertaken.  In particular, the AOJ should contact the National Personnel Records Center (NPRC) and attempt to verify the Veteran's dates and types of Oklahoma Air National Guard service, if any, for the time period of January 1, 2006 through May 25, 2006.  Further, the AOJ should contact the Veteran's unit in an attempt to obtain his NGB Form 23 and associate it with the claims file.

The Veteran is strongly encouraged to submit any orders or other documentation in his possession that would indicate that he was on ACTDUTRA or INACTDUTRA at the time of the 2006 left knee injury.

As for the right knee, the Veteran essentially asserts that such disability is either caused or aggravated by his left foot knee condition.  As the claim for service connection for right knee disability, to include as on a secondary basis, is intertwined with the claim for entitlement to service connection for left knee disability, the Board must also remand that issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate Federal sources and the Oklahoma Air National Guard and ask each of the agencies/units/organizations to confirm the specific dates, if any, for the Veteran's periods of ACDUTRA and INACDUTRA between January 1, 2006 and May 25, 2006.  The Oklahoma Air National Guard should also be asked to supply a copy of the Veteran's NGB Form 23.

All attempts to procure the records should be documented in the file.  If the AOJ cannot obtain the records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Determine whether the Veteran's May 2006 complaint of a left knee injury occurred during a period of ACDUTRA or INACDUTRA.  If, and only if, such an injury or complaint of a left knee injury occurred during a period of ACDUTRA or INACDUTRA, then schedule the Veteran for a VA examination with an appropriate examiner.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Following a review of the claims file and the examination results, the examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current left knee disability (including disability that led to the Veteran's left knee replacement) was caused by, has been aggravated beyond its natural progression by, or is otherwise related to ACDUTRA or INACDUTA.  The examiner is also asked to state whether the Veteran has any current right knee disability that is caused by or aggravated by the Veteran's left knee disability.

A complete rationale for all opinions must be provided.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues of entitlement to service connection for left knee disability and entitlement to service connection for right knee disability, to include as secondary to left knee disability.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


